                       UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA
                             EASTERN DIVISION



DWIGHT BELTON,                              No. ED CV 19-1179-PA (DFM)

          Plaintiff,                        ORDER DISMISSING COMPLAINT
                                            WITH LEAVE TO AMEND
             v.

GAVIN NEWSOM, et al.,

          Defendants.



                                   BACKGROUND
      On June 26, 2019, Dwight Belton (“Plaintiff”) filed a pro se civil rights
complaint against Gavin Newsom, the Governor of California, Ralph Diaz,
the Secretary of the California Department of Corrections and Rehabilitation
(“CDCR”), and Dean Borders, the former Warden at the California Institution
for Men. See Dkt. 1 (“Compl.”) at 3.1 All defendants are named in their official
and individual capacity. See id.
                            STANDARD OF REVIEW
      Pursuant to § 1915(e)(2), the court must dismiss the case at any time if it
determines the allegation of poverty is untrue, or if the action is frivolous or


      1
       Mona D. Houston has replaced Mr. Borders as Warden and is thus
automatically substituted as a defendant under Federal Rule of Civil Procedure
25(d).
malicious, fails to state a claim on which relief may be granted, or seeks
monetary relief against an immune defendant.
      The standard for determining whether a plaintiff has failed to state a
claim under § 1915(e)(2) is the same as under Federal Rule of Civil Procedure
12(b)(6). See Watison v. Carter, 668 F.3d 1108, 1112 (9th Cir. 2012). Although
pro se pleadings are liberally construed, a complaint should be dismissed for
failure to state a claim if it fails to set forth “enough facts to state a claim to
relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 554,
562-563 (2007). “[A] plaintiff’s obligation to provide the ‘grounds’ of his
‘entitlement to relief’ requires more than labels and conclusions, and a
formulaic recitation of a cause of action’s elements will not do. Factual
allegations must be enough to raise a right to relief above the speculative level
on the assumption that all of the complaint’s allegations are true.” Id.
(citations omitted). Although a court must accept as true all factual allegations
contained in a complaint, a court need not accept a plaintiff’s legal conclusions
as true. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).
                                     DISCUSSION
      The Complaint is difficult to follow. As best the Court can understand,
Plaintiff alleges that he was denied the right to participate in a CDCR fire
camp as a volunteer firefighter due to having an unspecified disability. See
Compl. at 5-7. Participation in the program entitles an inmate to time off his or
her sentence. See id. at 6-7. Plaintiff brings claims for violation of the
Americans with Disabilities Act (“ADA”) and the Equal Protection Clause.
He seeks monetary damages. See id. at 10-11.
      Plaintiff has named as defendants Governor Newsom, Secretary Diaz,
and Warden Borders. In their official capacity, these individuals are properly
considered public entities under Title II. See Kentucky v. Graham, 473 U.S.
159, 165-66 (1985) (recognizing that “[o]fficial-capacity suits . . . generally


                                           2
represent only another way of pleading an action against an entity of which an
officer is an agent.”). Title II of the ADA, however, does not provide for
individual capacity suits against state officials. See 29 U.S.C. § 794(b); 42
U.S.C. § 12131; Vinson v. Thomas, 288 F.3d 1145, 1155-56 (9th Cir. 2002).
Consequently, Plaintiff’s individual-capacity claims are dismissed.
      Title II of the ADA provides that “no qualified individual with a
disability shall, by reason of such disability, be excluded from participation in
or be denied the benefits of the services, programs, or activities of a public
entity, or be subjected to discrimination by any such entity.” 42 U.S.C. §
12132. To state an ADA claim, a plaintiff must allege that he or she: (1) has a
disability; (2) is otherwise qualified to participate in or receive the benefit of
some public entity’s services, programs, or activities; (3) was either excluded
from participation in or denied the benefits of the public entity’s services,
programs, or activities, or was otherwise discriminated against by the public
entity; and (4) such exclusion, denial of benefits, or discrimination was by
reason of the plaintiff’s disability. See Thompson v. Davis, 295 F.3d 890, 895
(9th Cir. 2002). Although Title II of the ADA does not expressly provide for
reasonable accommodations, one of its implementing regulations does. See 28
C.F.R. § 35.130(b)(7).
      Liberally construed, the Complaint states a cognizable claim under the
ADA. Plaintiff alleges that he is an individual with a (unspecified) disability;
he is otherwise qualified to participate in the CDCR’s fire camp program, he
has been excluded from participating in the program, and the only reason he
has been excluded is by reason of his disability. Additionally, Plaintiff alleges
that CDCR has refused to make reasonable accommodations in its policies to
avoid discriminating against Plaintiff based on his disability.
      Plaintiff also suggests that the state officials violated § 1983 by denying
him equal protection of the law. A plaintiff cannot bring a § 1983 action if


                                          3
“Congress has foreclosed citizen enforcement in the enactment itself, either
explicitly, or implicitly by imbuing it with its own comprehensive remedial
scheme.” Buckley v. City of Redding, Cal., 66 F.3d 188, 190 (9th Cir. 1995).
Title II of the ADA provides such a “comprehensive remedial scheme.”
Vinson, 288 F.3d at 1155-56; see also Okwu v. McKim, 682 F.3d 841, 845 (9th
Cir. 2012) (“In Vinson we held that the remedial scheme of Title II of the
ADA was comprehensive enough to foreclose § 1983 actions.”).
      Additionally, Plaintiff would face a stiff hurdle in stating an equal
protection claim. “Because ‘the disabled do not constitute a suspect class’ for
equal protection purposes, a governmental policy that purposefully treats the
disabled differently from the non-disabled need only be ‘rationally related to
legitimate legislative goals’ to pass constitutional muster.” Lee v. City of Los
Angeles, 250 F.3d 668, 687 (9th Cir. 2001) (quoting Does 1-5 v. Chandler, 83
F.3d 1150, 1155 (9th Cir. 1996)). Courts have previously found that the
decision to deny camp placement based on disability is rationally related to the
CDCR’s legitimate interest in maintaining an inmate’s health and safety while
under its custody. See, e.g., Basque v. Schwartz, No. 07-2528, 2010 WL
120764, at *12-13 (E.D. Cal. Jan. 7, 2010).
      For these reasons, Plaintiff’s equal protection claim is dismissed.
                                  CONCLUSION
      For the foregoing reasons, the Complaint is subject to dismissal with
leave to amend. Accordingly, if Plaintiff desires to pursue his claims, he must
file a First Amended Complaint (“FAC”) within thirty-five (35) days of the
date of this Order, remedying the deficiencies discussed above. The FAC
should bear the docket number assigned in this case, be labeled “First
Amended Complaint,” and be complete in and of itself without reference to
the prior complaints or any other pleading, attachment, or document.
Alternatively, Plaintiff may voluntarily dismiss the equal protection claim,


                                        4
at which point the Court will serve the ADA claim on the named
defendants in their official capacity.
      If Plaintiff fails to comply with this order, the Court will recommend
that this action be dismissed for failure to prosecute.


Date: September 10, 2019                     ___________________________
                                             DOUGLAS F. McCORMICK
                                             United States Magistrate Judge




                                         5
